[Cite as Tucker v. Wilson, 100 Ohio St. 3d 360, 2003-Ohio-6742.]




 TUCKER ET AL., APPELLEES, v. WILSON ET AL.; LIBERTY MUTUAL INSURANCE
                                COMPANY, APPELLANT.
          [Cite as Tucker v. Wilson, 100 Ohio St. 3d 360, 2003-Ohio-6742.]
Insurance — Automobile liability insurance — Uninsured/underinsured motorist
          coverage — Employer’s commercial automobile liability policy covers
          loss sustained by employee only if loss occurs within the course and scope
          of employment — Court of appeals’ judgment reversed on authority of
          Westfield Ins. Co. v. Galatis.
(No. 2002-1956 — Submitted October 22, 2003, at the Clinton County Session —
                             Decided December 31, 2003.)
 APPEAL from the Court of Appeals for Clermont County, No. CA2002-01-002,
                                     2002-Ohio-5142.
                                 __________________
          {¶1}   The judgment of the court of appeals is reversed on the authority of
Westfield Ins. Co. v. Galatis, 100 Ohio St. 3d 216, 2003-Ohio-5849, 797 N.E.2d
1256.
          MOYER, C.J., LUNDBERG STRATTON, O’CONNOR and O’DONNELL, JJ.,
concur.
          RESNICK, F.E. SWEENEY and PFEIFER, JJ., dissent.
                                 __________________
          PFEIFER, J., dissenting.
          {¶2}   Certainly, this court’s recent decision in Westfield Ins. Co. v.
Galatis, 100 Ohio St. 3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, was momentous,
for all sorts of reasons. However, it is not a legal Rosetta Stone, unlocking the
mysteries and resolving all of the issues that exist in the area of insurance law.
The within case presented us the opportunity to address the issue of so-called
                             SUPREME COURT OF OHIO




fronting policies, insurance policies issued to corporations where the deductible is
equal to the amount of coverage. We leave unanswered today the important
questions regarding the rights and obligations of the parties to such contracts.
       RESNICK and F.E. SWEENEY, JJ., concur in the foregoing dissenting
opinion.
                               __________________
       Peeler, McGary & Zopff Co., L.P.A., Robert W. Peeler and Karen S.
Donnelly, for appellees.
       Reminger & Reminger Co., L.P.A., Robert W. Hojnoski and Clifford C.
Masch, for appellant.
       Connelly, Jackson & Collier, L.L.P., and Anthony E. Turley, urging
affirmance for amicus curiae Ohio Academy of Trial Lawyers.
       Smith, Phillips & Associates and Janet L. Phillips, urging affirmance for
amicus curiae Franklin County Trial Lawyers Association.
       Bricker & Eckler, L.L.P., Kurtis A. Tunnell, Anne Marie Sferra and
Vladimir P. Belo, urging reversal for amici curiae American Insurance
Association, Ohio Chamber of Commerce, Ohio Manufacturers Association, Ohio
Chapter of the National Federation of Independent Business, Ohio Chemistry
Technology Council, and Ohio Hospital Association.
       Davis & Young, Martin J. Murphy and Richard M. Garner, urging reversal
for amicus curiae Parker Hannifin Corporation.
       Glowacki & Associates Co., L.P.A., James L. Glowacki, James J.
Imbrigiotta and Christopher M. Corrigan, urging reversal for amicus curiae
Roadway Express Corporation.
       Janik & Dorman, L.L.P., Steven G. Janik and Matthew J. Grimm, urging
reversal for amici curiae Member Companies of the American International
Group, Inc.




                                          2
                             January Term, 2003




       Zeiger & Carpenter, L.L.P., and Daniel R. Mordarski, urging reversal for
amicus curiae General Motors Corporation.
       Dinsmore & Shohl, L.L.P., Alan H. Abes and Amy M. Scholl, urging
reversal for amicus curiae Procter & Gamble Company.
       Reminger & Reminger Co., L.P.A., D. Patrick Kasson, Amy S. Thomas
and Paul-Michael La Fayette, urging reversal for amici curiae Speedway
Superamerica, L.L.C., Marathon Ashland Petroleum, L.L.C., and Marathon Oil
Corporation.




                                      3